Citation Nr: 1112525	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to August 1979.  

This appeal arises from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disorder.  A review of the record shows no abnormality of the spine was found at entrance into service.  Thereafter, June 1977 service treatment records reflect complaints of low back pain, with the Veteran giving a history of its onset three or four months earlier when lifting heavy objects.  January 1979 records again reflect back complaints, but this appears to be in the context of something other than an injury, as it was included with complaints of eye irritation and "jock itch," with the medical provider stating, "sounds like a syndrome of some kind."  In any event, no further service records reflect any back complaints, and the Veteran's spine was normal upon clinical evaluation conducted in connection with his service discharge in July 1979.  Similarly, military reserve records dated through 1990 contain no reference to back complaints or abnormal back findings.  

The earliest record of back problems after 1990 are dated in December 2002, when the Veteran gave a 5 year history of chronic low back pain, although 2002 X-rays revealed no abnormality.  

In connection with his claim, the Veteran was examined for VA purposes in September 2007.  Because the report from this examination is not adequate for purposes of deciding the appeal, it will be necessary to obtain additional medical evidence.  In this regard, the report of that 2007 examination references X-rays showing degenerative arthritis and joint narrowing of the lumbar spine.  Since these X-ray reports have not been not associated with the claims file, however, it will be necessary to make efforts to obtain them.   

In addition, when addressing the likely cause of the Veteran's current disability, the examiner made reference to aggravation of a pre-service fall, when the record fails to show the Veteran experienced any pre-service fall.  This disconnect between the facts of the Veteran's case and the etiology opinion provided needs to be clarified.  (The addendum the RO sought was likewise confusing, as it again appears to address a question of service aggravation, rather than direct service connection.)  

Under the circumstances described above, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all health care providers who have treated him since August 2007 for low back pain.  With any necessary authorization from the veteran, attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2. Request copies of reports of X-rays of the thoracic and lumbar spine referred to in the September 2007 VA Fee Basis Examination report.

3. Refer the claims file to a qualified person who should be asked to familiarize him/herself with the record and then offer an opinion as to whether it is at least a likely as not (50 percent probability) that any current low back disorder began in service or is related to any incident in service, including the back complaints noted in June 1977 and January 1979.  If it is considered necessary to examine the Veteran to provide the opinion, that should be arranged, and the basis for any opinion expressed should be fully explained.  Likewise, if it is not possible to provide the requested opinion without resort to speculation, the reason that is so should be explained.  

4. If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


